LatimeR, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I concur generally with that portion of the Court’s opinion which holds the order in question unlawful. While the commander who ordered accused to abstain from consumption of alcoholic beverages apparently did so out of paternalism, nevertheless the order was so broad as to be illegal. United States v Wysong, 9 USCMA 249, 26 CMR 29. Accordingly, I join my associates in setting aside accused’s conviction under Article 92, Uniform Code of Military Justice, 10 USC § 892, and ordering that offense dismissed.
However, I dissociate myself from the remainder of the disposition ordered by the majority. The other crimes for which accused was convicted were assault with a dangerous weapon and larceny of a tape recorder valued at $49.95, in violation of Articles 128 and 121, Uniform Code of Military Justice, 10 USC §§ 928 and 921, respectively. For those crimes, together with the invalid disobedience count, this special court-martial imposed a sentence of bad-conduct discharge, forfeiture of $40.00 per month for three months and confinement for that same period, and reduction to the grade of basic airman — punishment well below the jurisdictional maximum limitation for that tribunal. Certainly, in assessing the possibility of prejudice on sentence, we should bear in mind the nature and seriousness of the offenses committed by the accused. United States v Carpenter, 11 USCMA 418, 29 CMR 234. Absent the ceiling on sentencing power of special courts-martial, accused’s affirmed convictions would permit imposition of dishonorable discharge, total forfeitures, confinement at hard labor for four years, and reduction. And adding a valid finding of disobedience would but increase the possible term of imprisonment to four and one-half years. Accordingly, when consideration is given to that minor difference in the authorized penalties, the nature and seriousness of the affirmed findings of guilty, and to the relatively light sentence imposed at trial and found appropriate upon review, I discern no possibility that upon reassessment accused will better his punishment. In the light of this record the effect of our action in setting aside his conviction under Article 92 is indeed trifling. United States v Carpenter, supra; United States v Helfrick, 9 USCMA 221, 25 CMR 483; United States v Teitsort, 9 USCMA 322, 26 CMR 102; United States v Holland, 9 USCMA 323, 26 CMR 103; United States v Reams, 9 USCMA 696, 26 CMR 476; United States v Horowitz, 10 USCMA 120, 27 CMR 194; United States v Marymont, 11 USCMA 745, 29 CMR 561; United States v Subia, 12 USCMA 23, 30 CMR 23. See also the principal opinion in United States v McCormick, 12 USCMA 26, 30 CMR 26.
For the above-stated reasons I would end this litigation by affirming the sentence.